—In an action to recover damages for breach of contract, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Burke, J.), dated May 7, 1999, as denied that branch of their motion which was for leave to renew their prior cross motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The court providently exercised its discretion in denying that branch of the defendants’ motion which was for leave to renew. The additional evidence submitted by the defendants in support of their motion was readily available at the time they originally moved for summary judgment, and they did not offer a reasonable explanation for failing to present the evidence at *579that time (see, Natale v Samel & Assocs., 264 AD2d 384; Guerrero v Dublin Up Corp., 260 AD2d 435). Bracken, J. P., Sullivan, Altman and McGinity, JJ., concur.